FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

RICHARD BOYDE,                             
               Petitioner-Appellant,             No. 02-99008
                 v.
                                                  D.C. No.
                                               CV-91-02522-WDK
JILL BROWN, Warden of California
State Prison at San Quentin,*                      OPINION
              Respondent-Appellee.
                                           
         Appeal from the United States District Court
            for the Central District of California
         William D. Keller, District Judge, Presiding

                     Argued and Submitted
              July 15, 2004—Pasadena, California

                       Filed April 21, 2005

           Before: Jerome Farris, Alex Kozinski and
             Barry G. Silverman, Circuit Judges.

                   Opinion by Judge Kozinski




  *Jill Brown is substituted for her predecessor, Jeanne S. Woodford, as
Warden of California State Prison at San Quentin. See Fed. R. App. P.
43(c)(2).

                                 4489
                           BOYDE v. BROWN                           4493


                             COUNSEL

Robert E. Darby, Fulbright & Jaworski L.L.P., Los Angeles,
California, for the petitioner-appellant.

William M. Wood, Supervising Deputy Attorney General,
San Diego, California, for the respondent-appellee.


                              OPINION

KOZINSKI, Circuit Judge:

  Richard Boyde was convicted in California state court of
robbery, kidnaping for robbery and murder, and sentenced to
death. He petitioned the district court for a writ of habeas cor-
pus, challenging his conviction and sentence. The district
court denied his petition, and Boyde now appeals.

                                 Facts1




  1
   For a more detailed discussion of the facts, see the California Supreme
Court’s opinion in Boyde’s direct appeal, People v. Boyde, 758 P.2d 25,
27-31 (Cal. 1988).
4494                         BOYDE v. BROWN
   In early January 1981, Boyde robbed David Baker, an
attendant at a Union 76 gas station in Riverside, California.
After stealing a small amount of cash and Baker’s watch,
Boyde forced Baker into Baker’s car and ordered him to drive
around for several hours. When the car stalled out, Boyde
asked Baker to give the police a false description of him and
fled on foot.

   Ten days later, Boyde robbed a 7-Eleven gas station in Riv-
erside, this time along with his nephew, Carl Franklin Ellison.
One of the two men went into the station with a gun and took
some money from a cash register, as well as several hats and
hatbands.2 They kidnaped Dickie Gibson, the store clerk, and
drove him to a nearby orange grove. There, Boyde shot Gib-
son twice in the head, killing him.

   A jury convicted Boyde of robbery and kidnaping for rob-
bery in connection with the Baker incident, and robbery, kid-
naping for robbery and first degree murder in the Gibson
incident.3 After hearing additional evidence, it sentenced him
to death.

   Boyde exhausted his direct appeals and state habeas pro-
ceedings. He then petitioned for a writ of habeas corpus in
federal court, raising a number of claims that his trial and sen-
tencing violated the Constitution.4 The district court denied
his petition, and Boyde appeals.
   2
     At trial, Ellison and Boyde disagreed over which of the two had gone
into the station. Ellison testified that he stayed in the car while Boyde went
inside, but Boyde claimed he waited outside as Ellison entered the station.
   3
     Ellison was convicted of robbery, kidnaping for robbery and first
degree murder, and sentenced to a term of 25 years to life.
   4
     Because Boyde filed his habeas petition before April 24, 1996, we do
not apply the “substantive review standards of the Antiterrorism and
Effective Death Penalty Act of 1996, Pub. L. No. 104-132, 110 Stat. 1214
(1996) (‘AEDPA’).” Webster v. Woodford, 369 F.3d 1062, 1066 (9th Cir.
2004); see also Lindh v. Murphy, 521 U.S. 320, 327 (1997).
                        BOYDE v. BROWN                      4495
                         Brady Claim

   One of the key issues at trial was whether Boyde, rather
than Ellison, shot Gibson. Although there was some physical
and circumstantial evidence on this score, the big break for
the prosecution came when Ellison waived his right to trial by
jury, took the stand in his own defense and testified that
Boyde had pulled the trigger. According to Boyde, though,
the prosecution did more than sit idly by and reap the benefits
of Ellison’s decision to testify. Boyde claims that the prosecu-
tor and Ellison’s lawyer made a secret deal, pursuant to which
the prosecutor agreed not to seek the death penalty against
Ellison, and Ellison agreed to forgo a jury, take the stand and
finger Boyde as the shooter.

   Had such a deal been made and disclosed, Boyde’s counsel
could have used it to impeach Ellison’s credibility. But the
prosecutor said nothing about any promise of leniency to Elli-
son. Boyde argues that this failure to disclose violated Brady
v. Maryland, 373 U.S. 83, 87 (1963). See Giglio v. United
States, 405 U.S. 150, 153-55 (1972) (finding a due process
violation where the prosecution did not disclose that a co-
conspirator who testified against the defendant at trial had
been promised that he “would not be prosecuted if he cooper-
ated with the Government”). The key question is whether a
secret agreement existed.

   After an evidentiary hearing, the district court found—as
the California Supreme Court had before, see People v.
Boyde, 758 P.2d 25, 38 (Cal. 1988)—that “[t]here was no
deal.” The district judge emphasized that “it became evident
upon listening to the testimony of Carl Ellison, the prosecutor
. . . , Ellison’s defense counsel . . . , and [Boyde’s counsel],
that there was in fact no ‘secret deal,’ and no undisclosed
agreement or arrangement of any kind between the prosecutor
and Ellison.” We can set aside this finding only if it is clearly
erroneous. See Siripongs v. Calderon, 133 F.3d 732, 736 (9th
Cir. 1998).
4496                        BOYDE v. BROWN
   [1] Here, there was evidence supporting the district court’s
finding: Both the prosecutor and Ellison’s counsel testified
before the district court, and both protested vigorously that
they had reached no agreement. This testimony, which was
expressly credited by the district court, provides a sufficient
basis for a finding that no agreement existed.

  Boyde nevertheless points out that the prosecutor and Elli-
son’s counsel acted with suspicious synchronicity, which he
believes betrays a secret agreement. When Ellison moved to
waive a jury trial, the prosecutor joined in the waiver. He
explained:

      [T]he People would also join in that waiver and this
      is not . . . a slow plea by any stretch of the imagina-
      tion,
      [5] and there are no concessions being made by either
      side, and it will be anticipated a fully contested trial
      down the line on the issue of guilt. As the Court well
      knows, . . . there will be no evidence presented in
      aggravation other than the facts of the crime and the
      special circumstances.

         While . . . I’m not going to come out in court and
      concede something at this point in time—it suggests
      to me that at some point in time the law is going to
      require the Court—will not put the Court in a posi-
      tion to come back with a finding of death in this
      case. . . .
  5
    A “slow plea,” or slow plea of guilty, is “an agreed-upon disposition
of a criminal case via any one of a number of contrived procedures which
does not require the defendant to admit guilt but results in a finding of
guilt on an anticipated charge and, usually, for a promised punishment.”
People v. Tran, 199 Cal. Rptr. 539, 540 n.2 (1984). For instance, the par-
ties could agree to submit the case on the transcript of a preliminary hear-
ing containing only testimony implicating the defendant.
                        BOYDE v. BROWN                           4497
       I think it is not part of the negotiations for the jury
    waiver, or anything else. It is just an understanding
    that there will be no further evidence of aggravation,
    and that as I interpret the factors . . . the Court will
    be required as a matter of law, to come back if, in
    fact, special circumstances are found, . . . with life
    without parole . . . .

Ellison’s counsel then stated, “Mr. Ellison will testify.”

   Boyde finds it suspicious that the prosecutor signaled to the
district court that he would not pursue the death penalty
against Ellison shortly after Ellison waived his jury trial right
and just before Ellison indicated he would testify. In addition,
he argues that the words “negotiations” and “understanding”
suggest the prosecutor did so as a result of an agreement with
Ellison.

   While the prosecutor’s prompt assent to Ellison’s jury
waiver, as well as some of the statements he made to the trial
court, may have been sufficient to support a finding that an
agreement existed, neither the words nor the circumstances
compel such a finding in the teeth of contrary testimony from
both the prosecutor and Ellison’s attorney. The prosecutor’s
words and actions can be explained by circumstances other
than the existence of an agreement.

   As to the prosecutor’s joining in the jury waiver, the record
contains evidence that the prosecution had independent rea-
sons for wanting to try Ellison’s case to the court. Trying
Boyde and Ellison to separate juries would have significantly
complicated the prosecutor’s task by requiring him to try a
two-jury case, something he had never done before. This
would cause a number of complications, ranging from the
mundane (how do you accommodate two juries in the court-
room?) to the critical (how do you coherently present the evi-
dence admissible against only one defendant, particularly if
that would require dividing a single witness’s testimony?). By
4498                     BOYDE v. BROWN
joining in Ellison’s jury trial waiver, the prosecutor avoided
these issues.

   There is also a plausible explanation for the prosecutor’s
suggestion that he would not seek the death penalty for Elli-
son: It had been the prosecution’s theory all along that Boyde
was the major culprit in Gibson’s kidnaping and murder, and
Ellison was the less-culpable follower. Thus, the prosecution
had filed a statement of aggravation in Boyde’s case, as it was
required to do as a prerequisite for presenting aggravating
facts in support of the death penalty, but had filed no such
statement as to Ellison. By advising the court that the death
penalty would probably not be appropriate for Ellison, the
prosecutor simply reassured the trial judge that, by granting
the uncontested motion for a bench trial, the judge would not
put himself in the position of making the life-and-death deci-
sion as to Ellison.

   For their part, Ellison and his counsel had perfectly legiti-
mate reasons—independent of the prosecution’s preferences
—for waiving a jury trial and having Ellison testify. Because
Ellison was being tried with Boyde, it was likely that Elli-
son’s jury would hear testimony that incriminated only
Boyde, but could result in prejudice against Ellison. Ellison’s
counsel was also concerned that the jury might be moved by
passion about a crime that was well-publicized in the commu-
nity. As Ellison’s counsel put it, he felt confident that the trial
judge would “look at the facts and not the emotion.”

   It is clear from the record that Ellison’s counsel and the
prosecutor had discussed Ellison’s decision to waive a jury.
Quite likely, during the course of these discussions, the law-
yers would have realized that they had certain common inter-
ests: The prosecutor wanted to make the best possible case
against Boyde as the triggerman, while Ellison’s counsel had
every reason to shift the major blame onto Boyde and make
his own client out to be the less culpable actor. But the fact
that they subsequently acted consistent with those interests
                            BOYDE v. BROWN                             4499
does not necessarily mean they did so pursuant to an agree-
ment that the prosecutor would not seek the death penalty
against Ellison if he testified against Boyde.

   [2] The district judge, who heard live testimony from Elli-
son’s counsel and the prosecutor, emphatically found that no
secret deal existed; for the reasons explained, this finding is
not clearly erroneous. Because there was no agreement to dis-
close, the district court correctly rejected Boyde’s Brady
claim.

                              Competence

                                     A

   Boyde contends that evidence he gathered after trial proves
he was not competent during his trial. See Steinsvik v. Vin-
zant, 640 F.2d 949, 954 (9th Cir. 1981) (“[E]ven if the evi-
dence before the trial judge was insufficient to raise a good
faith doubt with respect to [defendant]’s competency, he
would still be entitled to relief if it now appears that he was
in fact incompetent.”).6

   [3] An individual is competent to stand trial if “he has suf-
ficient present ability to consult with his lawyer with a reason-
able degree of rational understanding—and . . . he has a
   6
     Boyde’s claim that he was incompetent to stand trial is a “substantive”
incompetence claim. This is different from what we have termed a “proce-
dural” incompetence claim, see Davis v. Woodford, 384 F.3d 628, 644
(9th Cir. 2004), that the trial court should have held a hearing to determine
whether the defendant was competent, see Odle v. Woodford, 238 F.3d
1084, 1087 (9th Cir. 2001) (“We have held that a trial judge must conduct
a competency hearing whenever the evidence before him raises a bona
fide doubt about the defendant’s competence to stand trial, even if defense
counsel does not ask for one.”). Boyde does not argue that the record
before the trial court was sufficient to give rise to any duty for it to hold
a competency hearing; he relies instead on new evidence that he claims
shows him to have been incompetent.
4500                   BOYDE v. BROWN
rational as well as factual understanding of the proceedings
against him.” Dusky v. United States, 362 U.S. 402, 402
(1960) (per curiam) (internal quotation marks omitted); see
also Odle v. Woodford, 238 F.3d 1084, 1089 (9th Cir. 2001)
(“[C]ompetence to stand trial does not consist merely of pas-
sively observing the proceedings. Rather, it requires the men-
tal acuity to see, hear and digest the evidence, and the ability
to communicate with counsel in helping prepare an effective
defense.”). On federal habeas, a petitioner is “entitled to an
evidentiary hearing on the issue of competency to stand trial
if he presents sufficient facts to create a real and substantial
doubt as to his competency.” Boag v. Raines, 769 F.2d 1341,
1343 (9th Cir. 1985).

   Boyde tried to meet this burden by offering the affidavits
of Scilla Ballas, a psychotherapist, and Dr. George Woods, a
psychiatrist, who examined him roughly ten years after his
trial. Each of them concluded that Boyde suffers from various
personality disorders and mental deficiencies. The question is
whether their conclusions suffice to raise a real and substan-
tial doubt about Boyde’s competence at trial. The district
court did not believe so and thus declined to hold an evidenti-
ary hearing on the issue. We review this decision de novo. Id.
at 1343.

   Ballas’s affidavit does little to suggest that Boyde was
incompetent. She concludes Boyde “suffered from low self
esteem, poorly developed intellectual functioning, and a con-
flicted, confused sense of identity,” and that he suffered from
depression, but she never explains how any of these disorders
relate to Boyde’s competency. Nor does she indicate that
Boyde’s intelligence was so limited, or his depression so
severe, as to impede his ability to understand the proceedings
against him or assist his counsel in presenting a defense.

  Ballas also found that Boyde responded to stressful events
with “psychic numbing,” which “modulate[s] the experience
of extreme, harsh emotional states.” But being numb to the
                        BOYDE v. BROWN                       4501
stress of a trial is different from not understanding it, and even
farther from being unable to assist with the defense. Again,
Ballas does not offer any reason to believe that Boyde’s
numbing rendered him incompetent to stand trial.

   Like Ballas, Dr. Woods describes a variety of psychologi-
cal problems that Boyde most likely suffered at trial. For
instance, Woods notes that Boyde “continued to exhibit
symptoms of major depression.” These problems, like those
Ballas describes, do not give rise to a substantial doubt about
whether Boyde was competent to stand trial.

   Woods also asserts that Boyde “began to exhibit paranoid
delusions” while awaiting trial. Paranoid delusions may in
some circumstances render an individual incompetent to stand
trial: If a defendant believed his counsel was out to get him,
it is questionable whether he could cooperate in preparing a
defense. However, Boyde’s delusions were not related to his
counsel, or indeed to any aspect of his trial. Boyde “was
obsessed with checking his bedding, his food and drinks, and
making sure that officers didn’t ‘plant’ anything on him.”
These sorts of delusions, while serious, do not obviously limit
Boyde’s ability to interact with his counsel, whom he appar-
ently did not fear, nor do they indicate that Boyde failed to
understand the proceedings against him.

   Nevertheless, Woods opines that Boyde’s “symptoms of
psychosis, paranoid delusions and biological depressive mani-
festations precluded him from rationally assisting his attorney
in developing strategies for his defense.” Whatever the merit
of this conclusion in light of the observations on which it is
based, cf. Williams v. Woodford, 384 F.3d 567, 609 (9th Cir.
2004) (finding it significant that “[t]he declarations do not
describe how [defendant]’s probable mental impairment inter-
fered with his understanding of the proceedings against him
or with his ability to assist counsel in presenting a defense”),
Woods’s conclusion relies on interviews he conducted with
Boyde in 1993, a full decade after Boyde’s murder trial.
4502                      BOYDE v. BROWN
“[W]e disfavor [such] retrospective determinations of incom-
petence, and give considerable weight to the lack of contem-
poraneous evidence of a petitioner’s incompetence to stand
trial.” Id. at 608.7

   [4] All of the contemporaneous evidence suggests that
Boyde was competent. Prior to trial, Boyde had been exam-
ined by two psychologists, Dr. Linda Waters and Dr. Ronald
Offenstein. Dr. Waters examined Boyde when he was arrested
in connection with Gibson’s murder. She concluded that
Boyde’s “thought patterns, and other test results, do not sug-
gest central nervous system dysfunction, or ‘minimal brain
damage.’ ” Nor did Boyde “show disordered, illogical think-
ing characteristic of psychosis.”

   Boyde’s other psychological expert, Dr. Offenstein, had
been retained by the defense to determine whether Boyde had
the “ability to cooperate with Counsel in the presentation of
a defense.” Offenstein testified that “the issues of cooperation
with counsel[ ] were not relevant” to Boyde’s case. Offenstein
explained that Boyde is “in the category of what we call a
character disorder.” That is, “[h]e’s not psychotic, he is not so
greatly disturbed that he has no control of his thought pro-
cesses; but . . . he is not really very well put together . . . .”

   While these contemporaneous psychological observations
cast doubt on Woods’s retrospective claims, perhaps the most
telling evidence that Boyde was competent at trial is that nei-
ther defense counsel—who would have had every incentive to
point out that his client was incapable of assisting with his
defense—nor the trial court even hinted that Boyde was
  7
    We have been willing to examine “retrospective competency determi-
nations” when “it is possible to make an accurate retrospective evalua-
tion,” such as “by consulting contemporaneous medical reports.”
Williams, 384 F.3d at 609-10. The only reports produced around the time
of Boyde’s trial were done by Boyde’s psychological experts, and neither
of them concluded that Boyde was incompetent. See pages 4502-03 infra.
                       BOYDE v. BROWN                      4503
incompetent. See Hernandez v. Ylst, 930 F.2d 714, 718 (9th
Cir. 1991); cf. Williams, 384 F.3d at 608 (“We find especially
relevant defense counsel’s opinion that [defendant] was com-
petent to stand trial.”). This is not for lack of opportunity to
observe him: Boyde testified on his own behalf. Though his
testimony spans over 300 pages of trial transcript, Boyde can
point to nothing in it—or anywhere else in the record—
suggesting he was not completely aware of what was going
on. Cf. Boag, 769 F.2d at 1343 (“In cases finding sufficient
evidence of incompetency, the petitioners have been able to
show either extremely erratic and irrational behavior during
the course of the trial, or lengthy histories of acute psychosis
and psychiatric treatment.” (citations omitted)).

   [5] Given the abundant evidence that Boyde was competent
at trial, Dr. Woods’s retrospective assertion to the contrary
does not provide a substantial basis for questioning Boyde’s
competence. The district court did not err in declining to hold
an evidentiary hearing on this issue.

                               B

   Boyde argues that his counsel was ineffective in failing to
request a competency hearing before trial. Because the evi-
dence indicates that Boyde was competent to stand trial, we
reject this claim. See Davis, 384 F.3d at 647.

                      Actual Innocence

                               A

   Boyde’s new mental health evidence does double duty. In
addition to supporting his argument that he was incompetent,
Boyde contends it proves he was incapable of forming the
intent required for first-degree murder: As a result of his
“neurological, emotional, and psychological impairments,” he
“lacked the mental capacity to control or premeditate his
actions or to form the requisite criminal intent for the com-
4504                        BOYDE v. BROWN
mission of capital murder.” Even if he killed Gibson, that is,
Boyde claims he is innocent of first-degree murder.

   Boyde does not suggest that the evidence presented at trial
was insufficient to support his conviction. Cf. Jackson v. Vir-
ginia, 443 U.S. 307, 324 (1979) (holding that a defendant is
“entitled to habeas corpus relief if it is found that upon the
record evidence adduced at the trial no rational trier of fact
could have found proof of guilt beyond a reasonable doubt”).
Instead, he argues that evidence outside of the trial record
establishes that he is innocent. His argument is therefore a
“freestanding” actual innocence claim. Carriger v. Stewart,
132 F.3d 463, 476 (9th Cir. 1997) (en banc) (citing Herrera
v. Collins, 506 U.S. 390 (1993)). The standard for establish-
ing such a claim on habeas review is “ ‘extraordinarily
high.’ ” Id. (quoting Herrera, 506 U.S. at 417). Boyde “must
go beyond demonstrating doubt about his guilt, and must
affirmatively prove that he is probably innocent.” Id.8

   To support his claim, Boyde points to Dr. Woods’s affida-
vit, which indicates that, as a result of psychological trauma
in his childhood, Boyde experiences “disassociation,” an “im-
mediate psychological response to an intolerable experience”
in which an individual “ ‘dis-associate[s]’ the normally inte-
grated aspects of the consciousness, including functions such
   8
     Boyde contends that we should instead apply Jackson’s standard of
review and ask whether, in light of his mental health evidence, a rational
trier of fact could convict him. See 443 U.S. at 324. He claims that Her-
rera was concerned only with claims of actual innocence “based on newly
discovered evidence presented in successive habeas petitions, not to peti-
tions in which the merits are reviewed for the first time and which are not
based on new evidence.” Apparently he believes that, because his mental
health evidence describes him at the time of the crime, it is not “new evi-
dence.” However, it is clear that “the sufficiency of the evidence review
authorized by Jackson is limited to ‘record evidence.’ ” Herrera, 506 U.S.
at 402 (quoting Jackson, 443 U.S. at 318). Boyde’s mental health evidence
was not presented at trial and is thus not “record evidence.” Nor is it sig-
nificant that Boyde raises his claim in his first federal habeas petition;
Herrera’s analysis concerns the limits of our habeas jurisdiction generally.
                       BOYDE v. BROWN                      4505
as memory, perception, motivation, and judgment” (alteration
added). Woods notes that disassociation can lead to “behavior
which is sudden, unpremeditated and uncharacteristic of the
individual,” and concludes that, at the time of his crimes,
Boyde was “in a depressed, dissociated state that precluded
him from appreciating the nature and gravity of his actions.”

   [6] This affidavit is insufficient to establish Boyde’s inno-
cence. “Because psychiatrists disagree widely and frequently
on what constitutes mental illness, a defendant could . . .
always provide a showing of factual innocence by hiring psy-
chiatric experts who would reach a favorable conclusion.”
Harris v. Vasquez, 949 F.2d 1497, 1515 (9th Cir. 1990) (quot-
ing Ake v. Oklahoma, 470 U.S. 68, 81 (1985)) (internal quota-
tion marks omitted). Accordingly, “it is clear that the mere
presentation of new psychological evaluations . . . does not
constitute a colorable showing of actual innocence.” Id. at
1516; see also Griffin v. Johnson, 350 F.3d 956, 965 (9th Cir.
2003). We therefore reject Boyde’s actual innocence claim.

                               B

   Boyde argues that his counsel was ineffective in failing to
present a defense of mental incapacity to premeditate at his
trial. However, Boyde’s counsel had access to statements
Boyde and Ellison made to the police that indicated Boyde
knew exactly what he was doing during the Baker and Gibson
robberies. He also had retained two experts, including one
who was asked to look for possible defenses, who examined
Boyde and determined that he was sufficiently in control of
his actions. See Hendricks v. Calderon, 70 F.3d 1032,
1038-39 (9th Cir. 1995) (“In general, an attorney is entitled to
rely on the opinions of mental health experts in deciding
whether to pursue an insanity or diminished capacity
defense.”). In view of this evidence, Boyde’s counsel was not
ineffective in choosing to devote his time and resources to
other aspects of the case.
4506                       BOYDE v. BROWN
                            Batson Claim

   The prosecutor used a peremptory challenge to remove
Ernestine Perdue, a black woman, from the jury. Boyde
claims that this challenge violated the Fourteenth Amendment
because it was based on Perdue’s race.9

   In Batson v. Kentucky, 476 U.S. 79 (1986), the Supreme
Court articulated a three-step process for considering claims
of racial bias in the exercise of peremptory challenges. The
defendant must first make a prima facie showing that “the
prosecutor used [peremptory challenges] to exclude . . .
veniremen [of defendant’s race] from the petit jury on account
of their race.” Batson, 476 U.S. at 96. If the defendant makes
such a showing, “the burden shifts to the State to come for-
ward with a neutral explanation for challenging [the] jurors.”
Id. at 97. Finally, the trial court has “the duty to determine if
the defendant has established purposeful discrimination.” Id.
at 98.

                                   A

   The state does not dispute that Boyde made a prima facie
showing of discrimination in the selection of his jury. In any
event, the trial court asked the prosecutor to explain his chal-
lenge to Perdue when Boyde’s counsel objected to it; after the
prosecutor did so, the court “ruled on the ultimate question of
intentional discrimination” by concluding that the challenge
was not racially motivated. See Hernandez v. New York, 500
U.S. 352, 359 (1991) (plurality op.). At that point, “the pre-
liminary issue of whether the defendant had made a prima
  9
    Boyde also requests that we expand the certificate of appealability
(“COA”) to include similar claims with respect to four other jurors. See
Slack v. McDaniel, 529 U.S. 473, 481-82 (2000) (applying AEDPA’s
COA requirement to appeals, like this one, that were filed after April 24,
1996). Because he has not shown that “reasonable jurists would find the
district court’s assessment of [these] constitutional claims debatable or
wrong,” id. at 484, we decline to do so.
                      BOYDE v. BROWN                         4507
facie showing [became] moot.” Id.; see also United States v.
Bishop, 959 F.2d 820, 824 (9th Cir. 1992).

                              B

   The prosecutor offered a number of explanations for chal-
lenging Perdue:

       My problem with Mrs. Perdue is that if she were
    a White juror I would have no question that I would
    excuse her; and, the only reason I even considered
    keeping her was because she was Black and I
    thought to myself I shouldn’t have to be faced with
    that choice, that I should be able to exercise a
    peremptory challenge regardless of what a person’s
    color was.

       I had an experience about six months ago where
    I prosecuted a murder of a wom[a]n about the same
    age as Mrs. Perdue, who was also a grandmother
    who was also in the Seventh-[D]ay Adventist
    Church, who remarkably was similar to Mrs. Perdue
    in that I think she was involved in the church welfare
    work with the Seventh-Day Adventist Church and
    was very highly thought of in the apartment complex
    in which she lived. Apparently she was much like an
    aunt to all the people there or, you know, the world’s
    grandmother. And, I would have a hard time believ-
    ing that someone like that—and I equate that with
    Mrs. Perdue as well—would be able to, when it
    came right down to it, vote for the death penalty.
    And, I believe she would be swayed by that, and I
    am just uncomfortable with it.

      I’m also uncomfortable with her because there
    were some hesitations that I saw when she was dis-
    cussing the death penalty as opposed to life without
    possibility of parole. I did notice some hesitation
4508                   BOYDE v. BROWN
    there, but that is not my primary difficulty with Mrs.
    Perdue.

      I am also somewhat leary, she’s a mother, a
    grandmother, she did come from Perris. I have had
    bad experiences in my past with jurors from Perris
    and I am distrustful with certain areas of that com-
    munity. As well as she having moved as much as
    she’s moved within the last few years, to Palm
    Springs, to Needles and back to Riverside indicating
    a more transient type person than I would like to
    have on a case like this.

       Also, her appearance; large, heavy-set, older
    middle-aged wom[a]n, just—just does not strike a
    responsive c[h]ord to me and that is why I excused
    her. I can’t say specifically, you know, that it was
    this answer or that answer to this particular question
    that indicated that she was biased or would be unfair,
    but it was just the whole persona, and it is not
    because she’s Black.

   We must determine whether these explanations were race-
neutral. See United States v. McCoy, 23 F.3d 216, 217 (9th
Cir. 1994) (per curiam) (“Whether the prosecutor’s asserted
reason for a challenge is race-neutral on its face is a question
of law reviewed de novo.”); see also Tolbert v. Page, 182
F.3d 677, 680 n.5 (9th Cir. 1999) (en banc). To do so, we con-
sider only the “facial validity of the prosecutor’s explana-
tion,” Purkett v. Elem, 514 U.S. 765, 768 (1995) (per curiam)
(quoting Hernandez, 500 U.S. at 360) (internal quotation
marks omitted), not its persuasiveness. That is, “[u]nless a
discriminatory intent is inherent in the prosecutor’s explana-
tion, the reason offered will be deemed race neutral.” Id.
(quoting Hernandez, 500 U.S. at 360) (internal quotation
marks omitted).

  [7] Four of the prosecutor’s reasons are plainly race-
neutral: Perdue’s grandmotherliness, her hesitations, her
                            BOYDE v. BROWN                            4509
“transient” background and her “persona.” But Boyde argues
that one of the prosecutor’s explanations requires closer scru-
tiny. The prosecutor stated he was “distrustful with certain
areas” of Perris. We have recognized that residence can be
used as a proxy for race, see Bishop, 959 F.2d at 825-26, and
thus that striking jurors on the basis of their residence might
not be race-neutral.

   In Bishop, the prosecutor excused from the jury a black eli-
gibility worker from Compton because he believed the struck
juror was “likely to take the side of those who are having a
tough time, aren’t upper middle class, and probably believes
that police in Compton in South Central L.A. pick on black
people.” Id. at 822. We noted that his explanation relied on a
“group-based presupposition[ ] applicable in all criminal trials
to residents of poor, predominantly black neighborhoods,” id.
at 825; it “both reflected and conveyed deeply ingrained and
pernicious stereotypes.” Because the prosecutor used resi-
dence “as a surrogate for racial stereotypes,” id. at 826, his
explanation based on residence was not race-neutral.

   [8] In this case, by contrast, the prosecutor’s comment
about Perris did not rely on any group-based presupposition.
The prosecutor did not mention race or draw on any racial ste-
reotype. There is nothing in the record to suggest that the
prosecutor’s bad experiences with people from Perris were
tied to race. Nor did Boyde offer anything at the time of trial
or in his post-conviction proceedings to show that the prose-
cutor’s reference to Perris should be understood as a surrogate
for race. There is no “discriminatory intent . . . inherent in the
prosecutor’s explanation,” Purkett, 514 U.S. at 767 (quoting
Hernandez, 500 U.S. at 360) (internal quotation marks omit-
ted), and thus his use of residence, like his other explanations,
was race-neutral.10 Because the prosecutor met his burden of
  10
    Boyde argues that the prosecutor’s use of residence was nonetheless
invalid because the prosecutor did not explain how Perdue’s residence was
relevant to the facts of Boyde’s trial. Bishop did suggest that the presence
4510                         BOYDE v. BROWN
articulating a race-neutral explanation for challenging Perdue,
the trial court properly proceeded to the third step of the
Batson analysis.

                                      C

   The trial judge found that the prosecutor “is color blind in
the exercise of his peremptory challenges. It is not on the
basis of color.” After further discussion with the parties, he
reiterated this view: “It is clear that it is not based upon
color.” We review this factual finding for clear error. See Tol-
bert, 182 F.3d at 680 n.5.

   The “ultimate burden of persuasion regarding racial moti-
vation rests with, and never shifts from, the opponent of the
strike.” Purkett, 514 U.S. at 768. A defendant cannot satisfy
his “ultimate burden” if he does not offer any evidence to

or absence of a “nexus between the [challenged] jurors’ [residence] . . .
and their possible approach to the specific trial” was significant in deter-
mining whether the use of residence was race-neutral. 959 F.2d at 825. It
noted, for instance, that residence may properly be “utilized as a link con-
necting a specific juror to the facts of the case,” such as when a juror is
challenged because he is from the same neighborhood as a potential wit-
ness. Id. at 826. The theory behind Bishop’s argument seems to be that an
unexplained use of residence may actually be a pretext for racial discrimi-
nation. Id. at 825-26.
    The Supreme Court has since made clear, however, that we do not con-
sider whether an explanation is pretextual when we decide, in Batson’s
second step, whether it is race-neutral. We consider only whether the
explanation is facially race-neutral. See Purkett, 514 U.S. at 768. It may
be unpersuasive for a prosecutor to use residence without attempting to tie
it to the facts of the case. A trial court could consider that lack of explana-
tion when it decides, in Batson’s third step, whether to credit the prosecu-
tor’s explanation or find that residence was a pretext for what was really
a race-based challenge. See id. (“It is not until the third step that the per-
suasiveness of the justification becomes relevant.”). To the extent Bishop
suggests that the race-neutrality of an explanation depends on its persua-
siveness, it has been effectively overruled by Purkett. See Miller v. Gam-
mie, 335 F.3d 889, 900 (9th Cir. 2003) (en banc).
                            BOYDE v. BROWN                             4511
rebut the prosecutor’s race-neutral explanation. Accordingly,
we must consider “[t]he correctness of the court’s ruling . . .
in terms of the information that was before [it] at the time that
the Batson objection was raised.” United States v. Bauer, 84
F.3d 1549, 1554-55 (9th Cir. 1996).

   [9] Boyde did not explain to the trial court why it should
disbelieve the prosecutor’s race-neutral explanations. His
counsel agreed that the prosecutor was “acting in good faith,”
and stated that he did not “believe that [the prosecutor] is
standing before the Court contriving reasons why he wishes
to exercise a peremptory.”11 Because he did not rebut the
prosecutor’s race-neutral explanations, Boyde failed to carry
his burden of persuasion. We have no basis for second-
guessing the trial court’s determination.

                     Evidence of Prior Crimes

                                     A

   The prosecution presented evidence that, in 1976, Boyde
had robbed the same 7-Eleven station that was robbed in the
Gibson robbery. The clerk who had been on duty at the time
of the 1976 robbery testified that Boyde and an accomplice
demanded money from him at gunpoint and stole various
items, including cigarettes. They forced the clerk to get into
the trunk of his car, which they then stole and drove out of
town before releasing him a few hours later.

  Boyde suggests the prosecution used this evidence to per-
suade the jury that he was a bad person, who was thus likely
  11
     The theory on which he rested his challenge was that, “even giv[ing]
full credit to the Prosecutor’s stated reasons, . . . the rights of my client
to be tried by a jury of his peers, which would include a representative
number of blacks where possible, where appropriate, would outweigh the
reasons as propounded by the District Attorney.” That is, he believed that
striking Perdue on race-neutral grounds was improper, as it resulted in a
jury that was not racially balanced.
4512                    BOYDE v. BROWN
to have shot Gibson. He argues that the evidence of his earlier
robbery was irrelevant to any issue other than his character,
and that its admission violated due process. See McKinney v.
Rees, 993 F.2d 1378, 1384-85 (9th Cir. 1993).

   A habeas petitioner bears a heavy burden in showing a due
process violation based on an evidentiary decision. “Evidence
introduced by the prosecution will often raise more than one
inference, some permissible, some not.” Jammal v. Van de
Kamp, 926 F.2d 918, 920 (9th Cir. 1991). In such cases, “we
must rely on the jury to sort [the inferences] out in light of the
court’s instructions.” Id. Admission of evidence violates due
process “[o]nly if there are no permissible inferences the jury
may draw” from it. Id.

  Boyde tries to meet this standard by positing that the “only
conceivable inference [from his involvement in a prior
robbery-kidnaping] was the improper one that [his] prior acts
made him more likely to be the instigator and triggerman.”
That is one possible inference, but it is not the only one.

   The prosecution had to prove that Boyde committed the
Gibson robbery. One typical—and constitutionally
permissible—way to do this is to show that the crime shared
certain characteristics—a modus operandi—with other crimes
that Boyde had committed. See, e.g., United States v. Sidman,
470 F.2d 1158, 1166 (9th Cir. 1972). Therein lies the rele-
vance of the 1976 robbery: The fact that Boyde had previ-
ously robbed the same 7-Eleven store, at gun point, with an
accomplice, in a crime that involved kidnaping the clerk,
makes it more likely that he was involved when a crime shar-
ing those characteristics occurred later. See McKinney, 993
F.2d at 1382 (noting that evidence is relevant if it “tend[s] to
make any fact relevant to the[ ] elements [of the crime] more
or less probable”). That is the basis on which the trial court
                           BOYDE v. BROWN                           4513
admitted the evidence; the court explained: “It goes to the
identity. . . . [I]t is unique, it is unus[u]al, and it is so similar.”12

   Boyde responds that evidence of the 1976 robbery was “not
necessary to show modus operandi or other indicia of identity,
as Boyde’s identity and presence during the [Gibson] offense
was undisputed.” At trial, Boyde took the stand in his defense
and admitted he was with Ellison at the time of the robbery,
denying only that he had been the one to shoot Gibson. When
the trial court admitted evidence of the earlier robbery during
the prosecution’s case in chief, though, Boyde had not yet tes-
tified, nor was it clear what defense his counsel would pre-
sent. Moreover, Boyde claimed that he had waited in the car
while Ellison went into the store to get cigarettes, and that
Ellison decided to rob the store on his own. The prosecution’s
evidence undercut this claim by showing that the robbery was
similar to Boyde’s previous robbery. In any event, as the trial
court well understood, the fact that the prosecutor had strong
evidence to prove that Boyde had committed the robbery does
not mean the jury should not hear other evidence, as “we
don’t know [in advance] what the jury is going to believe or
what items of evidence they [will] choose to believe.”

    [10] Because the jury could draw a permissible inference
from evidence of Boyde’s 1976 robbery, admission of that
evidence did not violate due process, so long as the jury was
instructed that it could not draw any improper inferences from
it. In this case, the trial judge instructed the jury that evidence
of Boyde’s other crimes “was not received and may not be
considered by you to prove that he is a person of bad charac-
ter, or that he has a disposition to commit crimes.” He
explained to the jury:
  12
    The court also admitted the evidence because it was relevant in deter-
mining whether Boyde committed the Baker robbery. In that incident, as
in Boyde’s 1976 robbery, the robber targeted a gas station, used a weapon
and ultimately kidnaped the clerk.
4514                   BOYDE v. BROWN
    [E]vidence [of prior crimes] was received and may
    be considered by you only for the limited purpose of
    determining if it tends to show a characteristic
    method, plan or scheme in the commission of crimi-
    nal acts similar to the method, plan or scheme used
    in the commission of the offense in this case, which
    would further tend to show the identity of the person
    who committed the crime, if any, of which the
    defendant is accused.

   [11] Because we must presume that the jury followed its
instructions to consider only the permissible inference that
Boyde committed the Gibson robbery, we conclude that
admission of evidence about the prior robbery did not violate
due process.

                               B

   The 1976 robbery was not the only one of Boyde’s past
crimes the jury heard about. When Boyde testified, his own
counsel questioned him about his prior robberies, and the
prosecutor cross-examined him vigorously about the details of
those crimes. Boyde argues that his counsel was ineffective in
allowing the jury to hear this evidence.

   [12] He suggests that counsel’s error was failing to object
to the prosecutor’s cross-examination. In some circumstances,
it would be ineffective for counsel not to object to evidence
of the defendant’s prior crimes. See, e.g., Crotts v. Smith, 73
F.3d 861, 866 (9th Cir. 1996). To succeed on such a claim,
however, the defendant must show that he was prejudiced by
counsel’s error. This, in turn, requires a showing that, had his
counsel objected, “it is reasonable that the trial court would
have granted [the objection] as meritorious.” Wilson v. Henry,
185 F.3d 986, 990 (9th Cir. 1999). In this case, Boyde can
make no such showing: An objection would have failed
because his counsel opened the door for the cross-
examination by bringing up the crimes during direct examina-
                        BOYDE v. BROWN                      4515
tion. Boyde’s counsel was ineffective only if he was ineffec-
tive in bringing up the prior robberies in the first place.

   In a declaration given shortly after Boyde’s trial, his coun-
sel explained his decision to question Boyde on his prior
crimes. After Ellison testified and fingered Boyde as Gibson’s
killer, Boyde decided that he wanted to testify, and he insisted
on doing so against his counsel’s advice. By testifying, Boyde
would put his credibility at issue, and, under California law,
certain evidence of prior crimes could be admitted to impeach
him. Recognizing this, Boyde’s counsel concluded that Boyde
“would be better served in meeting the question of his priors
head-on and dealing with them forthrightly in front of the
jury.” This is precisely the sort of tactical decision that coun-
sel is expected to make at trial. Cf. Lang v. Callahan, 788
F.2d 1416, 1418 (9th Cir. 1986) (finding that “counsel’s stra-
tegic decision to stipulate [the admissibility of certain state-
ments in the hope that the deputy prosecutor would agree to
admit certain other statements] falls well within the range of
reasonable professional assistance”).

   Boyde argues that his counsel’s strategy was nonetheless
unreasonable because he was mistaken that evidence of
Boyde’s prior convictions could be admitted on cross-
examination. Cal. Evid. Code § 788 provides that, “[f]or the
purpose of attacking the credibility of a witness, it may be
shown by the examination of the witness . . . that he has been
convicted of a felony.” But Cal. Evid. Code § 352 gives the
trial judge discretion to exclude evidence that would other-
wise be admissible “if its probative value is substantially out-
weighed by the probability that its admission will . . . create
substantial danger of undue prejudice.” Reading these two
provisions together, the California Supreme Court held that,
when a defendant takes the stand in his own defense, the trial
judge has discretion “to exclude evidence of prior felony con-
victions when their probative value on credibility is out-
weighed by the risk of undue prejudice.” People v. Beagle,
492 P.2d 1, 7-8 (Cal. 1972).
4516                        BOYDE v. BROWN
   Beagle provided a few guideposts in how a trial court
should exercise this discretion. It offered the “rule of thumb”
that “convictions which rest on dishonest conduct relate to
credibility whereas those of violent or assaultive crimes gen-
erally do not.” Id. (quoting Gordon v. United States, 383 F.2d
936, 940 (D.C. Cir. 1967)) (internal quotation marks omitted).13
In addition, the trial court should consider the “nearness or
remoteness of the prior conviction.” Id. (quoting Gordon, 383
F.2d at 940). And, the court should disfavor use of a prior
conviction if it is “for the same or substantially similar con-
duct for which the accused is on trial.” Id. (quoting Gordon,
383 F.2d at 940).14

   Boyde argues that because his “prior robberies involved no
‘dishonest’ acts,” they would have been excluded under Bea-
gle. Although he is correct that robbery is assaultive, it also
involves stealing, an act of dishonesty that bears on credibil-
ity. The California Supreme Court had therefore determined
   13
      After Boyde’s trial, the California Constitution was amended to
broaden the circumstances in which evidence of prior felony convictions
can be admitted. See Cal. Const. art. I, § 28(f); see also People v. Castro,
696 P.2d 111, 113 (Cal. 1985) (interpreting section 28(f) as authorizing
“the use of any felony conviction which necessarily involves moral turpi-
tude, even if the immoral trait is one other than dishonesty,” subject to the
trial court’s discretion to exclude unduly prejudicial evidence under Cal.
Evid. Code § 352). Because our concern is what Boyde’s counsel did
before and during trial, we consider California law as it existed prior to
this constitutional amendment.
   14
      Gordon, the case on which Beagle principally relied, emphasized that
it did not “place[ ] any limitations on established rules which permit evi-
dence of prior criminality to show a ‘pattern’ of offenses.” 383 F.2d at 940
n.10. Rather, it limited the use of prior convictions for the purposes of
impeaching a defendant’s credibility. See id. at 940; see also People v.
Rist, 545 P.2d 833, 839 (Cal. 1976) (criticizing the trial court for allowing
the prosecution to impeach a robbery defendant using evidence of a prior,
similar robbery). With the exception of the 1976 robbery, see pages
4516-17 supra, the prosecution here did not argue, nor did Boyde’s coun-
sel believe, that Boyde’s prior robberies were admissible because they
established a modus operandi. Instead, Boyde’s counsel believed they
would be admitted under Beagle to impeach Boyde.
                        BOYDE v. BROWN                      4517
that robbery “is a crime which is both larcenous and assaul-
tive, and thus bears in part on the perpetrator’s integrity and
veracity.” People v. Rist, 545 P.2d 833, 839 (Cal. 1976).
Boyde’s robberies were also relatively recent, having been
committed only five years before the trial.

   The one basis on which the trial judge might have excluded
the evidence is that Boyde’s prior robberies involved the same
offense as the robberies for which he was on trial, and thus
that evidence of the prior crimes might be too prejudicial. But
while Beagle emphasized that “convictions which are for the
same crime should be admitted sparingly,” 492 P.2d at 8
(quoting Gordon, 383 F.2d at 941), it looked to evidence of
different crimes as an alternative, id. (“Where multiple con-
victions of various kinds can be shown, strong reasons arise
for excluding those which are for the same crime . . . .” ); see
Rist, 545 P.2d at 839 (holding that a trial court abused its dis-
cretion in admitting evidence of prior robberies in a robbery
prosecution where the prosecution could have impeached the
defendant using evidence of other, dissimilar crimes). Here,
there were no other recent crimes that the prosecutor could
have used to impeach Boyde.

   In sum, it is unclear how the trial court would have applied
Beagle to Boyde’s robberies. Because the crimes bore on
Boyde’s credibility and were relatively recent, and because
the prosecution had no other crimes it could use to impeach
Boyde, Boyde’s counsel could reasonably believe that the
court would have admitted the evidence.

   Moreover, by eliciting testimony about the robberies,
Boyde’s counsel was able to bolster his argument that Ellison,
not Boyde, killed Gibson. Boyde had robbed a lot of people,
but he had never killed anyone. And even though he had pre-
viously kidnaped gas station attendants, he had always let
them go without hurting them. The Gibson robbery ended dif-
ferently, and Boyde’s counsel explained to the jury that the
reason for this difference was Ellison. He argued:
4518                   BOYDE v. BROWN
    How is it that Richard Boyde is involved in ten,
    eleven robberies without hurting anybody. Gets out
    here and Dickie Gibson is dead. The only difference
    I submit that stands out . . . is that along with Rich-
    ard Boyde and that orange grove was Carl Franklin
    Ellison who was scared of being caught, who was
    frightened of being identified . . . . Can you say with
    absolute certainty when that first bullet was fired that
    it wasn’t fired by Carl Ellison with his eyes closed
    ...?

   [13] In the exercise of his professional judgment, Boyde’s
counsel reasonably concluded that the trial court would admit
evidence of Boyde’s prior crimes. He decided to confront the
crimes directly, and he even developed them into a theory that
Ellison must have been the triggerman. This strategy didn’t
work, but it was not ineffective assistance.

               Cumulative Guilt Phase Error

   Because we find no merit in Boyde’s claims of constitu-
tional error in the guilt phase of his trial, we also reject his
contention that he was prejudiced by the cumulative effect of
the claimed errors.

                    Penalty Phase Errors

   Boyde raises a number of claims that his counsel was inef-
fective during the penalty phase of his trial. To support his
ineffective assistance claim, Boyde must show both that his
counsel’s performance fell below the “wide range of profes-
sionally competent assistance” and that he was prejudiced by
the deficient performance. Strickland v. Washington, 466 U.S.
668, 690, 693-94 (1984). We must analyze each of his claims
separately to determine whether his counsel was deficient, but
“prejudice may result from the cumulative impact of multiple
deficiencies.” Cooper v. Fitzharris, 586 F.2d 1325, 1333 (9th
                        BOYDE v. BROWN                      4519
Cir. 1978) (en banc); see also Harris ex rel. Ramseyer v.
Wood, 64 F.3d 1432, 1438-39 (9th Cir. 1995).

                               A

   Boyde argues that his counsel failed to investigate mitigat-
ing childhood abuse, and that he failed to introduce the evi-
dence that his limited investigation did uncover. Boyde’s
counsel had retained an investigator to interview potential
witnesses, and one individual he interviewed was Helen Ken-
dricks, Boyde’s youngest sister, who ultimately testified on
Boyde’s behalf at his sentencing. Much of what Kendricks
discussed with the investigator would become part of her tes-
timony at trial. One part that did not was her allegation that
she, Boyde and the other siblings were regularly and violently
abused by Boyde’s mother and stepfather. She also explained
that the stepfather had sexually molested the female siblings,
and that Boyde had been aware of this abuse from an early
age.

   [14] Boyde’s history of suffering violent physical abuse, as
well as the family history of sexual abuse he had known about
growing up, is the sort of evidence that could persuade a jury
to be lenient. “Evidence regarding social background and
mental health is significant, as there is a ‘belief, long held by
this society, that defendants who commit criminal acts that are
attributable to a disadvantaged background or to emotional
and mental problems, may be less culpable than defendants
who have no such excuse.’ ” Douglas v. Woodford, 316 F.3d
1079, 1090 (9th Cir. 2003) (quoting Boyde v. California, 494
U.S. 370, 382 (1990) (Boyde’s case on direct review) (quot-
ing Penry v. Lynaugh, 492 U.S. 302, 319 (1989) (quoting
California v. Brown, 479 U.S. 538, 545 (1987) (O’Connor, J.,
concurring)))). Because of the importance of background in
convincing a jury to spare a defendant’s life, the Supreme
Court has recognized that it is ineffective for counsel to fail
to present such evidence to the jury. See Williams v. Taylor,
4520                   BOYDE v. BROWN
529 U.S. 362, 390-99 (2000). Boyde’s counsel was deficient
in failing to do so here.

   [15] As disturbing as counsel’s decision not to present the
evidence of abuse that he had discovered was his failure to
follow up on this evidence by investigating what other miti-
gating evidence might exist. Had counsel asked Kendricks for
more details about Boyde’s beatings, he would have learned
how severe they had been. According to Kendricks, on one
occasion Boyde’s mother beat him with an extension cord;
when he didn’t cry, she responded by promising that “she was
going to keep beating him until he cried.” The ensuing abuse
was so severe that the other children began to cry and pled
with their mother to quit beating Boyde, but she “just kept
beating him” until, finally, “one tear trickled out and she
stopped.” On a different occasion, Boyde’s mother hit him in
the head with a vase with enough force that “it drew blood
and he had to get stitches.” Kendricks recalled Boyde being
“dazed by the blow to his head and . . . stumbling around
afterwards.” Bad as these beatings were, Boyde’s stepfather
was “much worse than [Boyde’s] mother as far as beating the
kids”; he would “beat [them] longer and would beat [them] all
over the room.”

   Kendricks also explained more about the stepfather’s sex-
ual abuse of the female siblings, which began for her when
she was about 11 or 12 years old. None of the siblings was
comfortable bringing up the sexual abuse with their mother;
they worried that she would side with her husband, and that
the consequences of mentioning it would be unpleasant.
Boyde had participated in discussions among the siblings in
which they gathered courage to approach their mother about
it. Eventually, Betty Sauls, another of Boyde’s sisters,
informed her of the abuse. But, as feared, her mother did not
believe her, pulled a gun on Sauls and threw her out of the
house.

  Kendricks emphasized that, if Boyde’s counsel “had asked
me to describe what it was like growing up in my family and
                        BOYDE v. BROWN                      4521
how it affected [Boyde] and the rest of us, I would have told
him.” The jury may well have had sympathy for Boyde
because of his damaged childhood. Yet Kendricks was never
asked to describe it.

   Kendricks was not the only one of Boyde’s siblings who
could have testified about his childhood abuse. Sauls
explained in an affidavit that their mother would beat the chil-
dren with “anything she could get her hands on—
straightening combs, water hoses, bricks, brushes, lamps.”
And Boyde’s oldest sister, Beatrice Will, explained that their
mother “would beat [Boyde] until he cried, using a switch or
an extension cord. She would really whip [Boyde]—on his
back, his butt, anywhere she could hit him. She mostly used
an extension cord, but would beat you with the first thing she
got her hands on.” Both Sauls and Will corroborated Ken-
dricks’s report of frequent sexual abuse.

   [16] Even though Boyde’s counsel was aware of physical
and sexual abuse by Boyde’s mother and stepfather, he failed
to investigate that abuse. As a result, he did not discover the
vast evidence that Boyde had been violently abused, and that
he knew his sisters had been molested. Because the defen-
dant’s background is so important in the sentencing process,
“[i]t is imperative that all relevant mitigation information be
unearthed for consideration.” Douglas, 316 F.3d at 1088
(quoting Caro v. Calderon, 165 F.3d 1223, 1227 (9th Cir.
1999)) (internal quotation marks omitted). The evidence that
Boyde’s counsel discovered “revealed the need to dig deep-
er,” id., and his failure to do so fell far short of professional
standards, see Williams, 529 U.S. at 396 (finding that “trial
counsel did not fulfill their obligation to conduct a thorough
investigation of the defendant’s background”); see also Wig-
gins v. Smith, 539 U.S. 510, 521-23 (2003).

  The harm caused by counsel’s failure to investigate and
present evidence of abuse was not just that the jury was
deprived of relevant information about Boyde’s childhood.
4522                       BOYDE v. BROWN
Boyde’s counsel called both Boyde’s mother and stepfather—
the alleged abusers—to testify during sentencing. We cannot
fault this decision, as a defendant’s parents will often make
the most persuasive case to the jury for sparing their son’s
life. But the evidence he elicited from the parents suggested—
in stark contrast to what counsel’s own investigation had
revealed—that Boyde had a normal, non-violent childhood.15

   Boyde’s stepfather explained that Boyde was “a normal
child just as any other child.” He admitted that he would dis-
cipline Boyde occasionally using items such as belts, but
denied any severe beatings. In all, he estimated that he had to
discipline Boyde on only four occasions. Likewise, when
Boyde’s mother was asked whether she “raise[d] [Boyde] to
exhibit violence in any form,” she replied: “No, I didn’t want
him in no violence, I ain’t never taught him violence at no
time.”

   The jury, left to wonder how Boyde learned to commit such
violent acts, could not look to his childhood as an explanation
—his parents’ testimony and counsel’s deficiency took care of
that—but must instead have concluded that he grew violent
despite his childhood. The most likely explanation was pro-
vided by counsel.

  Boyde’s counsel argued in his closing that Boyde was a
product of California’s youth and adult corrections system,
where prisons operate as “schools for crime.” Perhaps that
explanation could have inspired sympathy for a defendant like
  15
    This testimony was hardly unexpected. In an earlier interview with
one of Boyde’s investigators, Boyde’s mother described Boyde’s child-
hood as uneventful. The investigator reported her claims that Boyde’s
stepfather “helped raise her children and had always treated them good
and was never a mean stepfather to the children. He gave them money and
there were no arguments or problems between the children and their step-
father.” Upon reviewing the investigator’s report, an attorney who assisted
Boyde’s counsel remarked that she “obviously . . . know[s] or should
know more than [she] told us.”
                            BOYDE v. BROWN                             4523
Boyde, who had spent much of his life in prison, and we have
no doubt that this element of counsel’s strategy was within the
range of reasonable professional assistance. But whatever
sympathy he hoped to create was quickly extinguished
through the following argument:

       Now, obviously in this case we can’t put [Califor-
       nia’s penal] institutions on trial, it wouldn’t be
       appropriate to do that here, but I was struck by a
       scene in the movie Helter Skelter. . . . A key point
       in the trial, Charlie Manson got up to argue for him-
       self, his own case, he got up and he said “I am a
       child of your prisons,” he said, “You may blame me
       all you wish, but I was born and raised and taught
       and learned to live and breathe in your institutions,
       your prisons.”

         And Richard Boyde, to a certain extent, is a child
       of your institutions . . . .

   [17] It is difficult to conceive of any possible justification
for referring to a notorious mass murderer in trying to per-
suade the jury to spare Boyde’s life, and certainly not one that
warrants comparing Boyde to that murderer.16 In a consider-
  16
    This was not the only inexplicable reference in the closing. Towards
the end of his argument, Boyde’s counsel quoted an article by Norman
Mailer in which Mailer opines that “[a] male leading a dull life, full of
oppression, who finds himself a little more choked with rage each year,
will secretly be drawn to capital punishment as a release from the monot-
ony of his existence.” Thus, counsel suggested, Boyde committed murder
“just to get a little attention,” and that he wanted to be caught “to destroy
himself.”
   Boyde’s counsel urged the jury not to help Boyde destroy himself, but
the harm may already have been done. By informing the jury that, in a
way, Boyde wanted to die, his counsel “effectively relieved the jurors of
the heavy responsibility inherent in imposing a sentence of death.” Wade
v. Calderon, 29 F.3d 1312, 1332-33 (9th Cir. 1994) (Reinhardt, J., concur-
ring in part and dissenting in part). Because counsel’s other errors amount
to ineffective assistance, we need not decide whether this error alone
would suffice.
4524                   BOYDE v. BROWN
able understatement, the district judge remarked: “Although it
was under the circumstances a sound strategic decision to
attempt to lay some of the blame for Boyde’s character on the
failings of the California Youth Authority, it was probably a
mistake to employ a quotation from Charles Manson to make
this point.”

                               B

   [18] Because of counsel’s errors, the jury was not presented
with key evidence that could have inspired sympathy for
Boyde on account of his childhood. Instead, the jurors heard
testimony that Boyde had fallen into violence despite a nor-
mal upbringing, and counsel’s only explanation for this devel-
opment involved comparing Boyde to Charles Manson. Errors
of this magnitude are a sufficient basis for finding prejudice.
Cf. Douglas, 316 F.3d at 1090 (suggesting that counsel’s fail-
ure to introduce mitigating evidence may be prejudicial if that
evidence, “[e]ven if . . . not enough to negate an element of
the underlying offense, . . . could have invoked sympathy
from at least one member of the jury at the penalty phase”).

   But, the state argues, even if the jury had heard all of the
available mitigating evidence, the aggravating evidence was
so overwhelming that the jury would have imposed a death
sentence anyway. The prosecution presented considerable
aggravating evidence. Two former classmates of Boyde’s tes-
tified that he had assaulted them in 1974; another individual
testified that Boyde had thrown bricks at her van. Boyde’s
parole agent at CYA testified that Boyde missed meetings and
stole his stepfather’s gun. Various people testified about
Boyde’s prior robberies, and a sheriff’s deputy explained that
Boyde had smoked marijuana in jail while awaiting trial.
Finally, the prosecution presented evidence that Boyde had
plotted an escape to avoid trial, and that he had planned to use
a gun if necessary.

   However, the relevant question for considering the cumula-
tive prejudicial effect of counsel’s errors is not whether the
                       BOYDE v. BROWN                      4525
sentence would have been different in light of all of this
aggravating evidence. Much of the evidence presented was
actually inadmissible, and could have been excluded had
Boyde’s counsel objected to it. Our prejudice inquiry must
focus on whether the result would have been different in light
of the evidence that would have been presented to the jury
had Boyde’s counsel not been deficient.

   [19] Cal. Pen. Code § 190.3 provides that “no evidence
shall be admitted regarding other criminal activity by the
defendant which did not involve the use or attempted use of
force or violence or which did not involve the express or
implied threat to use force or violence.” Boyde’s non-violent
escape from CYA, as well as his delinquency while there,
theft of a gun and marijuana use, do not involve violence. In
fact, the California Supreme Court determined in Boyde’s
direct appeal that this evidence had been improperly admitted.
Boyde, 758 P.2d at 46 (“Most of the evidence presented about
Boyde’s CYA commitment and parole . . . did not pertain to
a prior felony conviction . . . or criminal activity involving
force or violence . . . . The same may be said for testimony
by officers about Boyde’s untruthfulness, possession of stolen
property and possession of marijuana in jail.”). Because the
jury in a capital case is asked to evaluate whether aggravating
circumstances in a defendant’s background outweigh what-
ever mitigating value it can find, counsel must be especially
vigilant to ensure that the jury is not presented more aggravat-
ing facts than the law allows. Boyde’s counsel was deficient
in failing to object to this harmful evidence, see Crotts, 73
F.3d at 866 (9th Cir. 1996) (“Reasonably competent counsel
undoubtedly would have objected to the admission of such
prejudicial evidence.”), which would probably have been
excluded had he done so.

   This was not the only evidence that should have been
objected to. The prosecution did not give notice before trial
that it would introduce evidence of Boyde’s 1974 assault and
one of his robberies. California law provides that, subject to
4526                    BOYDE v. BROWN
limited exceptions inapplicable here, “no evidence may be
presented by the prosecution in aggravation unless notice of
the evidence to be introduced has been given to the defendant
within a reasonable period of time as determined by the court,
prior to trial.” See Cal. Pen. Code § 190.3; see also Boyde,
758 P.2d at 46 (recognizing that evidence of these two inci-
dents “was improperly admitted because the prosecution had
failed to give proper notice, as required by section 190.3”).
Again, Boyde’s counsel failed to object. And, again, an objec-
tion would likely have kept the jury from hearing this evi-
dence.

                               C

   Boyde was prejudiced by his counsel’s multiple errors dur-
ing the penalty phase if “there is a reasonable probability that,
but for counsel’s unprofessional errors, the result of the pro-
ceeding would have been different.” Strickland, 466 U.S. at
694; see also Cooper, 586 F.2d at 1333. In other words, we
ask whether, absent the errors, there is a reasonable probabil-
ity that the jury “would have concluded that the balance of
aggravating and mitigating circumstances did not warrant
death.” Strickland, 466 U.S. at 695.

   Because of counsel’s errors, Boyde’s jury was presented
with a view of his past that omitted his history of physical
abuse and his family’s history of sexual abuse. Not only was
it deprived of this evidence that could have engendered sym-
pathy, Boyde’s counsel all but assured through his summation
that the jury would not be sympathetic based on the evidence
he did present. Then, the jury was asked to balance this
warped view of Boyde’s background against an extensive
amount of aggravating evidence that it should never have
heard.

   [20] Of course, we cannot be certain what the jury would
have done had it been given all of the relevant mitigating
information and had it not been presented with inadmissible
                        BOYDE v. BROWN                       4527
aggravating evidence. But the fact that the task it actually
undertook differed so profoundly from the one it would have
performed had Boyde’s counsel not been deficient is enough
to undermine our confidence in the sentence it ultimately
delivered. We find a reasonable probability that the jury
would have imposed a different sentence but for the errors
Boyde’s counsel made. See Strickland, 466 U.S. at 694 (“A
reasonable probability is a probability sufficient to undermine
confidence in the outcome.”). The district court should have
granted a conditional writ of habeas corpus as to the penalty
phase of Boyde’s trial.

                                D

   Boyde raises a number of other penalty phase errors,
including serious due process issues. Because the district
court should have granted the writ based on Boyde’s ineffec-
tive assistance claims, we do not reach any of these argu-
ments.

                         *      *     *

   We affirm the district court’s decision to deny Boyde’s
petition for a writ of habeas corpus because of alleged errors
in the guilt phase of his trial. We reverse its decision as to the
penalty phase and remand for the district court to issue a writ
of habeas corpus, unless within a reasonable time set by the
district court the state conducts a new penalty phase trial or
vacates Boyde’s death sentence and imposes a lesser sentence
consistent with law.

  AFFIRMED IN PART; REVERSED IN PART.